

FIRST AMENDMENT TO LOAN AGREEMENT


This First Amendment (this “Amendment”) to the Loan Agreement dated as of June
19, 2006, is made as of June 26, 2006 (the "Loan Agreement"), by and among by
and among IXI MOBILE (R&D) LTD., an Israeli limited liability company, (the
“Company”), IXI MOBILE, INC., a Delaware corporation (the “Parent Guarantor”)
and SOUTHPOINT MASTER FUND LP (the “Lender). The parties hereby agree as
follows:


RECITALS


WHEREAS, the Company, the Parent Guarantor and the Lender have recently entered
into the Loan Agreement; and


WHEREAS, the parties discovered and omission in the Company Disclosure Schedule
and an error in the Loan which omission and error the parties now wish to
rectify and amend.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:


Unless otherwise defined below, all capitalized terms herein shall have the
meanings assigned to such terms in the Loan Agreement


1. Amendment of the Loan Agreement.
 
Section 3.3(b) is hereby amended and rested in its entirety to read as follows:


"3.3 (b) As an inducement to the Lenders and to the Leumi Guarantors assuming
any part of the Leumi Debt to convert at least 50% (the “Conversion Inducement
Threshold”) of each their respective Loan amount or assumed Leumi Debt amount
into ITAC Stock in the event the ITAC/IXI Merger closes, subject and conditioned
upon the ITAC/IXI Merger becoming effective, ITAC shall issue pursuant to the
combined provisions of this Section 3.3(b) and the ITAC Certification, as soon
as practicable following the consummation of the ITAC/IXI Merger, to any
Conversion Participant meeting or exceeding the Conversion Inducement Threshold,
warrants (“ITAC Warrants”) to purchase that number of ITAC Stock (as defined
above) equal to the product obtained by multiplying (A) each converted Dollar
($1.00) of each such Conversion Participant’s Conversion Amount by (B) 0.0357.
The parties agree that, notwithstanding anything to the contrary in the
definition of Conversion Amount set forth above, for purposes of this Section
3.3(b) only, the term "Conversion Amount" shall mean solely the principal amount
(i.e. with no accrued interest and other costs taken into account) of the
Lender’s Note(s) and solely the principal amount (i.e. with no accrued interest
and other costs taken into account) of the Leumi Debt assumed by the Leumi
Guarantors (if any) such that, in the event the entire principal amount of the
Lender’s Note(s)and the entire principal amount of the Leumi Debt assumed by the
Leumi Guarantor are converted into ITAC Stock, the maximum number of ITAC Stock
purchasable under the ITAC Warrants shall be 1,000,000 shares of ITAC Stock
dividing 714,286 to the Lender and 285,714 to the Leumi Guarantors. The parties
further agree that Conversion Participants wishing to utilize the benefit
conferred by this Section 3.3(b) (combined with the ITAC Certification) shall be
required to convert a Conversion Amount such that the foregoing formula will
result a whole number of ITAC Warrant shares. The ITAC Warrants shall be in the
form attached hereto as Exhibit E. Notwithstanding anything to the contrary
herein, the Company and the Parent Guarantor represent and warrant that the
benefit to the Leumi Guarantors described in this Section 3.3(b) and conferred
by any similar section in the Leumi Guarantors’ Agreement, shall be
pre-conditioned upon the Leumi Guarantors assuming collectively at least 50% of
the Leumi Debt."
 
 
 

--------------------------------------------------------------------------------

 
 
2. Amendment of Company Disclosure Schedule. The List of Charges/Liens in
Section 4.13 of the Company Disclosure Schedule is hereby amended and restated
in its entirety to read as set forth in Schedule Iattached hereto.
 
3. No Other Modifications. Except as expressly set forth herein, all other terms
and conditions of the Loan Agreement shall remain in full force and effect.
 
4. Miscellaneous.
 
4.1 Counterparts; Fax Signatures. This Amendment may be executed in
counterparts, each of which shall constitute an original, but all of which
together shall constitute one and the same Amendment. Originally executed
counterparts may be delivered by facsimile and any such delivery shall be valid
for all purposes as delivery of a manual signature and equally admissible in any
legal proceedings to which any of the Company, the Prior Purchasers, or Third
Closing Purchasers is a party.
 
4.2 Severability. If any provision of this Amendment or the application thereof,
shall for any reason and to any extent be determined by a court of competent
jurisdiction to be invalid or unenforceable under applicable law, the remaining
provisions of this Amendment shall be interpreted so as best to reasonably
effect the intent of the parties hereto.
 
4.3 Entire Agreement. This Amendment, together with the Loan Agreement and all
exhibits hereto and thereto, constitute the entire understanding and agreement
of the parties with respect to the transactions contemplated herein and
supersede all prior and contemporaneous understandings and agreements, whether
written or oral, with respect to such transactions.
 
4.4 Governing Law; Forum. This Amendment shall be governed in all respects by
Section 9.10 and 9.13 of the Loan Agreement.
 


[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this First Amendment to Loan
Agreement as of the date first written above.





 
IXI MOBILE (R&D), LTD.
         
By:/s/ Lihi Segal 
     
Name: Lihi Segal
     
Title: CFO
         
IXI MOBILE, INC.
         
By:/s/ Lihi Segal
     
Name: Lihi Segal
     
Title: CFO





[Signature Page to First Amendment to Loan Agreement]





 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this First Amendment to Loan
Agreement as of the date first written above.
 



 
SOUTHPOINT MASTER FUND, LP
     
By:      Southpoint GP, LP, its general partner
 
 
            By:      Southpoint GP, LLC
     
                        By: /s/ Robert W. Butts
     
                        Name: Robert W. Butts
     
                        Title:   Manager
     
                        By: /s/ John S. Clark, II
     
                        Name: John S. Clark, II
     
                        Title:   Manager



[Signature Page to First Amendment to Loan Agreement]



 
 

--------------------------------------------------------------------------------

 

 
Schedule I


"List of Charges/Liens


Name of company and place of charge registration
Serial number
Date of creation of charge
Date of registration of charge
Name of Lender
Sum secured by charge
Description of charge and attached property
Special terms
IXI Mobile, Inc.
USA
32072844
-
August 11, .2003
Venture Lending and Leasing III Inc.
Unlimited
All of the Company's assets
-
IXI Mobile, Inc.
USA
43052430
-
October 28, .2004
Venture Lending and Leasing IV Inc.
Unlimited
All of the Company's assets
-
IXI Mobile (R&D) Ltd. USA
2003103454
-
August 11, 2003
Venture Lending and Leasing III Inc.
Unlimited
All of the mortgaging Company's assets
-
IXI Mobile (R&D) Ltd. USA
2004150729
-
October 29, 2004
Venture Lending and Leasing IV Inc.
Unlimited
All of the mortgaging Company's assets
-
IXI Mobile (R&D) Ltd
Israel
2
August 8, 2003
August 25, .2003
Venture Lending and Leasing III Inc.
Unlimited
In accordance with the related agreement
May not be mortgaged or transferred without the consent of the charge holder

 
 
 

--------------------------------------------------------------------------------

 
 
IXI Mobile (R&D) Ltd
Israel
3
September 15, 2003
October 19, 2003
First International Bank, Israel
Unlimited
All Company's rights to receive funds from the Bank on account of specified
deposits, including all incomes accrued in the First International Bank of
Israel, Ltd
May not be mortgaged or transferred without the consent of the charge holder
IXI Mobile (R&D) Ltd
Israel
4
September 1, 2004.
September 20, 2004.
Bank Leumi Le Israel
Unlimited
All rights and funds to the benefit of the accounts and deposits specified in
annex A' and\or to the benefit of any substitute accounts and deposits, as well
as all accrued income and benefits resulting from the deposit account
May not be mortgaged or transferred without the consent of the charge holder
IXI Mobile (R&D) Ltd
Israel
5
October 22, 2004.
December 13, 2004
Venture Lending and Leasing III Inc.
Unlimited
Floating and standing charge on all of the Company's assets as detailed in the
related mortgage agreement and subject to the terms of the 1984 law for the
encouragement of Industry
May not be mortgaged or transferred without the consent of the charge holder

 
 
 

--------------------------------------------------------------------------------

 
 
IXI Mobile, Inc.
N/A
 
N/A
Safra Bank
$75,000
Security Deposit
IXI Mobile, Inc.



Reference is made to the recorded liens on the Company’s Trademarks, which will
be terminated in a timely manner following the Closing."
 
 
 
 

--------------------------------------------------------------------------------

 